DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are currently pending in U.S. Patent Application No. 16/661,262 and an Office action on the merits follows.


Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. See for example claim 1, ‘step of generating...’, ‘step of performing...’, claim 13 ‘step of performing a pattern matching’, claim 14 ‘step of recognizing’, etc. in view of (B) and (C) above.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder ‘____ portion’ (portion used as an alternative to unit) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a provisional model generation portion’, ‘a matching score obtaining portion’, ‘an evaluation portion’, ‘a determination portion’, etc., in claims 17-19.  Claims 1-16 also invoke in view of those notes above concerning (B) and (C) and explicitly claimed ‘step of/for’ limitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi (US 10,055,670).

As to claim 1, Konishi teaches/suggests an image processing method comprising:
a provisional model generation step of generating a plurality of provisional models for pattern matching by using a reference image in which a target object of the pattern matching is recorded (Fig. 8, Models illustrated in 301, Abs “An image recognition device includes an identification unit configured to compare a feature point in an input image and a feature point in every model image to compute a first degree of similarity between the input image and the model image”, Figures 9-11B);
a matching score obtaining step of performing the pattern matching between each of the plurality of provisional models and each of a plurality of evaluation images in which the target object of the pattern matching is recorded (Fig. 6, ‘for each model image’ wherein those evaluation images claimed correspond to individual work piece images of an input image, see e.g. Fig. 5B), thus obtaining a matching score between each of the plurality of provisional models and each of the plurality of evaluation images (Fig. 3, identification unit 133 comprising 133a and 133b determining those simple similarity and weighted similarity scores respectively (in addition to recognition score as a summation of both in addition to those alternative recognition score embodiments), Fig. 6, Fig. 7 S206-S207, col 9 lines 10-25, col 9 lines 60-67), and
obtaining, for each of the plurality of provisional models (Figures 6-7 S1 and S2 acquisition steps), a first matching score group that is a set of first matching scores each of which is a first matching score indicating a highest degree of similarity in one of the evaluation images (col 9 lines 60-67 those ‘highest recognition scores’ in comparison to those ‘second highest recognition scores’, Figures 9-11B) and a second matching score group that is a set of second matching scores each of which is a second matching score indicating a lower degree of similarity than the first matching score in the one of the evaluation images (col 9 lines 60-67 those ‘second highest recognition scores’ as distinguished from those highest recognition scores, Figures 9-11B);
an evaluation step of calculating an evaluation value from the first matching score group and the second matching score group for each of the plurality of provisional models (Fig. 7, S208, calculation of RS Recognition score from first and second similarity scores, in view of that motivation as provided in col 1 line 65 for proper match identification for similar model images (containment/subsets of one another and/or large intersections between them), in further view of col 9 lines 55-58 “there are cases where recognition is impossible if only a simple similarity score or only a weighted similarity score is used; however, combining these similarity scores makes correct recognition possible” and col 9 lines 60-67 “correct recognition is possible because of the marked difference between even the highest recognition scores and the second highest recognition scores”, see also permissible variants/embodiments for calculation of that RS as disclosed in col 10); and
a determination step of determining a matching model from among the plurality of provisional models on a basis of the calculated evaluation value (Fig. 7 S208 “Model image with highest recognition score RS determined as match”, col 1 line 45 “The type of work piece can be 45 estimated by obtaining the model image that best matches the work piece image”, col 9 lines 10-67).

As to claims 2-4, these claims are also anticipated by Konishi in view of the manner in which all of the limitations therein fall under alternatives that need not be taken for the prior art to read on the claim, particularly in view of that language ‘in the case ...’.  In other words, there is no explicit generation of a score map required for the case of claim 2 in all instances, and those limitations further limiting those first and second matching scores only pertain to the instance wherein such a score map is generated and is further characterized by having a plurality of local maximums (that specific case).  Accordingly, as the disclosure of Konishi reads/discloses instances that are not those cases as disclosed in the claim, Konishi anticipates the claims in question.  Concerning definiteness under 112(b), claims 2-4 are definite as it is not unclear as to whether or not the limitations in question are required by the claim, however they are only required for those specific instances claimed, and not otherwise.  Examiner encourages amending claims 2-4 avoiding these alternatives as mentioned above with language such as: ‘setting the first and second matching scores to x and y respectively upon determining z’ (wherein z is the qualifying condition related to score map), or explicitly requiring the generation of a score map and subsequently setting those first and second matching scores based thereon.  See also Ex parte RANDAL C. SCHULHAUSER, UNITED STATES PATENT AND TRADEMARK OFFICE, BEFORE THE PATENT TRIAL AND APPEAL BOARD, Precedential decision of 04/28/2016, “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” at decision page 10.

As to claim 13, Konishi teaches/suggests the method of claim 1.
Konishi teaches/suggests the method further comprising a pattern matching step of performing a pattern matching by using the matching model determined in the determination step (Konishi Fig. 7 S208 identification of the work piece under test based on matching model image).

As to claim 14, Konishi teaches/suggests the method of claim 13.
	Konishi teaches/suggests a manufacturing method further comprising:
a recognition step of recognizing a position and an orientation of a workpiece by using a result of the pattern matching step (col 1 lines 25-32 in view of ‘correct positioning’ performed in response to work piece identification, based on that pattern matching step as identified above for the case of claim 13); and
a manufacture control step of manufacturing a product from the workpiece by using information obtained in the recognition step (col 1 lines 25-32 “An increasingly popular production format in FA involves conveying a plurality of different types of work pieces mixed together on the same line and applying different kinds of processes based on the type of work piece. For instance, different types of work pieces flow randomly on a conveyor on a production line purposed for packaging an assortment of products. Picker robots then pick up, correctly position, and pack different categories of work pieces” and line 42 “to allow different types of processes to be performed on different types of work pieces.”).

As to claim 15, Konishi teaches/suggests the method of claim 13.
	Konishi teaches/suggests a manufacturing method further comprising:
an inspection step of inspecting a workpiece by using a result of the pattern matching step (col 1 lines 10-15 “and inspect items conveyed along the production line (hereafter, work piece(s)), and are thus quite popular in factory automation (FA).”, col 1 lines 20-25 “The output from the image sensor may be used for various purposes, such as recognizing, inspecting, or sorting the work piece”; ‘objectives’ for using sensing to include inspection col 5 lines 29-32 ‘to be used for inspection’); and
a manufacture control step of manufacturing a product from the workpiece by using information obtained in the inspection step (col 1 lines 25-32 “An increasingly popular production format in FA involves conveying a plurality of different types of work pieces mixed together on the same line and applying different kinds of processes based on the type of work piece. For instance, different types of work pieces flow randomly on a conveyor on a production line purposed for packaging an assortment of products. Picker robots then pick up, correctly position, and pack different categories of work pieces” and line 42 “to allow different types of processes to be performed on different types of work pieces.”).

As to claim 16, this claim is the non-transitory CRM claim corresponding to the method of claim 13 and is rejected accordingly.

As to claim 17, this claim is the device/apparatus/system claim corresponding to the method of claim 1 and is rejected accordingly.  See corresponding structure in Konishi Figures 1-3 with reference to col 5 lines 1-15.

As to claim 18, this claim is the device/apparatus/system claim corresponding to the method of claim 13 and is rejected accordingly.  

As to claim 19, this claim is the device/apparatus/system claim corresponding to either of method claims 14 and 15, and is rejected accordingly.  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 10,055,670) in view of Wang et al. (US 2012/0170834).

	As to claim 5, Konishi teaches/suggests the method of claim 1.
	Konishi fails to explicitly disclose the method wherein the provisional model generation step comprises a user interface step of receiving a user operation of designating a provisional model generation range for generating the provisional models from the reference image.  Konishi does however disclose that Input interface controller 118 of system 10 as illustrated in Figure 2.
	Wang evidences the obvious nature of a model generation system/method wherein a provisional model generation step comprises a user interface step of receiving a user operation of designating a provisional model generation range for generating the provisional models from the reference image ([0006] user region selection serving as basis for model generation generally but more specifically those user configurable ranges as disclosed in [0047] with reference to Table 1, see also input embodiments of [0057], [0046] “based on the training image (420) includes, for example, manually generating the model (e.g., by drawing a box on a training image 230 with a mouse. In some embodiments, generating a model of an object based on the training image (420) includes, for example, processing the training image 230 to generate an edge-based representation of the object (either in image-based form or shape-based form). With respect to generating the second model of the object (430), if the first model is based on a manually-selected region of interest of the training image, the second model can also be based on the same region of interest but using a different set of model parameters”, wherein N models are generated based at least in part on said user input/selection and from that/those training and modified training image(s) corresponding to the ‘reference image’ as claimed).  Wang further teaches/suggests those primary and secondary scores for similarity determination as disclosed in for example [0042].
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Konishi such that the provisional model generation step comprises a user interface step of receiving a user operation of designating a provisional model generation range for generating one or more provisional models from a reference image as taught/suggested by Wang, the motivation as similarly taught/suggested therein that such user input operation ensures generated models serve in the detection/identification of those ranges and/or corresponding patterns of interest thereby resulting in a model image more likely to serve the detection/identification needs of said user in view of potential design/defect hotspots.

As to claim 6, Konishi teaches/suggests the method of claim 1.
	Konishi fails to explicitly disclose the method wherein in the provisional model generation step, a plurality of connected edges each of which is defined by connecting edge points are extracted from the reference image, and the plurality of provisional models are generated in accordance with combinations of the plurality of extracted connected edges.  Konishi does however teach/suggest the generation of those work piece/evaluation images on a similar basis, and it may be argued the generation of model images which are in effect cropped sub-portions of a reference/input image may be readily and similarly acquired with a reasonable expectation of success – even in view of non-distinct/repeated sub-portions of a reference image as Konishi addresses such containment (col 1 lines 55-65). 
	Wang evidences the obvious nature of a model generation system/method wherein a plurality of connected edges each of which is defined by connecting edge points are extracted from a reference/training image, and the plurality of provisional models are generated in accordance with combinations of the plurality of extracted connected edges (Figures 1A-1C in view of [0006], [0046-0047] in further view of model parameters related to edge-value threshold, wherein N models are generated based at least in part on that/those training and modified training image(s) corresponding to the ‘reference image’ as claimed).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Konishi such that in the provisional model generation step a plurality of connected edges each of which is defined by connecting edge points are extracted from a reference image, and the plurality of provisional models are generated in accordance with combinations of the plurality of extracted connected edges as taught/suggested by Wang and Konishi, the motivation as similarly taught/suggested therein that such connected edge based model images serve to readily create one or more model images corresponding to the reference/training image with a reasonable expectation for success.

As to claim 7, Konishi teaches/suggests the method of claim 1.
	Konishi suggests the method wherein in the provisional model step, the plurality of provisional models is generated in accordance with a plurality of regions having different sizes and/or shapes extracted from the reference image (col 6, lines 15-32 “The storage unit 134 stores the feature points (model image feature points 134a) extracted from an image of a model for a plurality of models. In the embodiment, a feature point represents a point or region in an image exhibiting large changes between shading values, such as edges and corners. The feature points may also be based on color or shape. For instance, blue, yellow, or red values, or the number of lines or circles may be adopted as a feature point. Additionally, a feature point representing a large change in shading value, or a feature point representing a color may be combined. The image processing device 10 receives a model image and extracts model image feature points 134a from the model image. Alternatively, another device may extract the model image feature points. The image processing device 10 may then receive and store the data relating to the model image feature points in the storage unit 134.” in further view of size and/or shape variations as disclosed in col 1 line 34 and line 50).
	Wang evidences the obvious nature of a model generation system/method wherein in a provisional model generation step, the plurality of provisional models is generated in accordance with a plurality of regions having different sizes and/or shapes extracted from the reference image (Figures 1A-1C illustrating a plurality of regions having different sizes and/or shapes in view of [0006], [0046-0047], wherein one or more models are generated based at least in part on that/those training and modified training image(s) corresponding to the ‘reference image’ as claimed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Konishi such that in the provisional model generation step a plurality of provisional models is generated in accordance with a plurality of regions having different sizes and/or shapes extracted from the reference image as taught/suggested by Wang, the motivation as similarly suggested therein that such a set of model images so generated may account for numerous portions of one or more parts/pieces under test.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art as it relates to pattern matching in work piece inspection systems/methods.


Allowable Subject Matter
	Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.  Examiner notes references of record additionally fail to serve in any obvious modification to Konishi teaching each and every limitation as would be required for the cases of claims 2-4 in the event that they were amended as recommended in the corresponding rejections above, to be explicitly required in all instances as opposed to just those select instances as claimed.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Examiner, Art Unit 2669